Citation Nr: 0203168	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  01-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fragment wound of the left upper arm, manifested by residual 
scarring, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation of post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 until April 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the Buffalo, New York Regional Office (RO) 
which granted service connection for PTSD, establishing a 10 
percent rating in this regard, and which denied a compensable 
evaluation for residual scarring from a fragment wound of the 
left upper arm.  During the pendency of the appeal, the 
disability evaluations for PTSD and the service-connected 
left upper arm disorder were increased to 30 percent and 10 
percent disabling, respectively, by rating action dated in 
October 2001.  The 10 percent rating was assigned for a 
tender scar at the wound site.  As the appeal to this issue 
was not withdrawn, it is continued.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

On a related point, it is noted that during the pendency of 
this appeal, service connection was granted for paresthesia 
of the left hand as secondary to the in-service shell 
fragment wound.  A 10 percent rating was assigned.  The 
record contains no disagreement with that action.  

As to the PTSD claim, this is the initial rating assigned.  
As such, as discussed below, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of fragment wound of the left upper arm are 
manifested by objective clinical findings of a moderately 
disfiguring well-healed scar with some adherence to the 
underlying tissue, decreased circumference of the left arm.  
There is some recent evidence of tender scarring.

3.  There is no loss of left arm function, joint involvement, 
tendon damage, evidence of ulceration, skin breakdown, edema, 
inflammation or keloid formation is indicated, and muscle 
strength is 5/5 and equal bilaterally in the arm and hand; 
with grip and sensation is intact.

4.  PTSD is manifested by symptoms which include nervousness, 
depression, flashbacks, nightmares, intrusive thoughts, 
hypervigilance, social withdrawal and isolation, difficulty 
concentrating, emotional detachment and occasional episodes 
of anger and irritability, sleep disturbance, and evidence of 
exaggerated startle response with no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform tasks; the veteran's general functioning 
is satisfactory, and there is no evidence of flattened 
affect; circumstantial, circumulatory, or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory, and impaired 
judgment and/or abstract thinking.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for residuals of fragment wound of the 
left upper arm, manifested by scarring, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected PTSD and left upper arm scar residuals are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warrant higher ratings.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

At the outset, the Board points out that his case was 
developed and adjudicated by the RO pursuant to the 
provisions of Veterans Claims Assistance Act (VCAA) of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
The RO has requested and secured extensive VA clinic notes 
dating through 2001, and the appellant was accorded complete 
VA examinations in April 2000 and March 2001.  There does not 
appear to be any additional evidence which has not already 
been obtained and reviewed by the RO which is relevant to the 
severity of the service-connected mental disorder and left 
arm injury residuals since the present claims were filed in 
February 2000.  Furthermore, the parties have been provided 
with notice as to the type of evidence and information needed 
to support the claims.  If subsequent VA treatment records 
were to show an increase in the severity of the service-
connected disorders at issue, this would be the basis for new 
claims.  See 38 C.F.R. § 3.157(b)(1).

1.  Increased rating for PTSD.

Service connection was granted for PTSD by rating action 
dated in June 2000 and a 10 percent rating was established, 
effective from February 16, 2000.  This was the date of the 
receipt of the claim seeking this benefit.  As noted 
previously, the 10 percent rating for PTSD was increased to 
30 percent disabling, effective from February 16, 2000.  In 
instances where the veteran disagrees with the initial rating 
after a grant of service connection, the entire evidentiary 
record from the time of the claim for service connection to 
the present is of importance in determining the proper 
evaluation of disability, and a staged rating is to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected PTSD is rated as 30 percent 
disabling under 38 C.F.R. § 4.30, Diagnostic Code 9411 of the 
Rating Schedule.  A 30 percent evaluation is warranted when 
PTSD is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

VA outpatient clinic notes dating from January 2000 show that 
the appellant was referred by the vet center for counseling 
after his wife of 27 years left him on account of marital 
discord which he stated was occasioned by lack of affection 
and distance on his part.  The veteran indicated that he felt 
"really down."  On comprehensive clinical assessment in 
March 2000, it was noted that he had experienced such 
symptoms as losing weight, disrupted sleep with bad dreams, 
stress occasioned by having to cope with three teen-aged 
daughters, panic-like thoughts, and headaches.  

On mental status examination, the veteran was observed to be 
neatly dressed with good grooming and hygiene.  Affect was 
anxious with depressed mood.  It was noted that he expressed 
concern about being perceived as "crazy" and was relieved 
to hear himself described as a man whose resources and coping 
abilities had been depleted by a period of prolonged stress.  
It was reported that he vacillated between embracing his 
wife's criticisms of him, and present himself as a pitiful 
character whose flaws were made obvious by his wife leaving 
him, to asserting his strengths and embracing his immediate 
responsibilities.  Thoughts were logical and goal-directed.  
Thought content was negative for any suicidal, homicidal or 
paranoid ideation.  There was no suggestion of delusions or 
audiovisual hallucinations.  No gross impairment in attention 
and concentration was noted.  Insight and judgment were felt 
to be good and adequate for safety.  Pertinent impressions of 
adjustment disorder with mixed anxiety and depressed mood, 
rule out PTSD, and partner-relational problems were rendered.  
A current Global Assessment of Functioning (GAF) score of 63 
was provided, with a high of 72 over the past year.  A plan 
was implemented to provide supportive psychotherapy during 
the marital crisis, to rule out PTSD and assess PTSD-related 
symptoms as contributing factors to marital dissatisfaction 
and poor quality of interpersonal relations.  

The veteran's counselor provided a comprehensive report dated 
in March 2000 indicating that upon initiation of counseling, 
he had presented as anxious and depressed over his 
separation, but was well dressed and articulate.  It was 
noted that the veteran had recurring disturbing memories of 
Vietnam-related experiences as a medic, and intense pain and 
discomfort from those memories.  He related that he suffered 
from irritability, periodic anger and rage, and strong 
isolation and alienation from all others outside of this 
family.  Emotional distancing, problems with intimacy, loss 
of interest in all activities, strong guilt for participating 
in the war, and inability to save some of the wounded were 
also cited.  The veteran was prescribed Prozac to assist with 
sleep disturbance and anxiety.  It was the opinion of the 
examiner that psychic trauma occasioned by Vietnam had 
severely interrupted the appellant's ability to reintegrate 
successfully into society in terms of developing educational 
goals, career opportunities and successful social skills.  

The veteran was afforded a VA examination for PTSD purposes 
in April 2000.  It was reported that his medical record was 
reviewed.  It was noted that he had worked at a glass factory 
making mirrors for defense purposes for the past three years.  
He said that he had no significant interests or hobbies at 
that time.  The veteran stated that due to his long history 
of emotional detachment secondary to PTSD symptoms, he had no 
significant friends and few acquaintances.  He related that 
his wife was his closest relationship, although he was 
becoming closer to a daughter.  

On mental status examination, it was observed that the 
veteran's appearance, attitude and behaviors were well within 
normal limits.  Attire was appropriate and hygiene was good.  
He was cooperative with the examination and answered all 
questions appropriately.  Eye contact was good and sensorium 
was intact.  Speech was adequately productive, relevant and 
coherent, but was lacking in spontaneity and markedly 
monotone in nature.  Thought processes were rational, 
coherent and goal-directed.  There was no evidence of 
hallucinations or delusions.  The veteran was oriented and 
short-term memory and concentration were intact.  Mood was 
moderately distressed.  Affect was constricted, but was 
otherwise appropriate.  It was noted that he presented as 
capable of expressing appropriate affect in social 
situations.  Following examination, a diagnosis of PTSD, mild 
to moderate at times, was rendered.  A GAF score of 70 was 
assigned.  

The veteran's service-connected PTSD was most recently 
evaluated for compensation and pension purposes in March 
2001.  It was noted that the medical record was reviewed.  
Pertinent background history was reiterated.  It was reported 
that when he was seen by the examiner in April 2000, he was 
generally doing well with regard to his work performance 
despite mild PTSD symptoms.  The veteran stated that since 
that time, his symptoms had worsened due to marked problems 
with nightmares, intrusive memories and flashbacks from his 
Vietnam experience, and that this had caused a significant 
impairment in his work ability.  He also noted significant 
sleep disturbance, emotional detachment, occasional episodes 
of anger and irritability, some evidence of exaggerated 
startle response, and hypervigilant behaviors.  He said that 
he was having difficulty concentrating and focusing on his 
work, that he had been counseled for using too much sick 
time, and that his performance evaluation had been negative.  
He feared losing his job if his symptoms continued.  The 
appellant reported no legal problems.  He indicated that he 
had few friends and/or acquaintances.  He stated that he had 
a positive relationship with his daughters, and to some 
extent with his estranged ex-wife.  

The veteran related that he continued in outpatient 
counseling and reported a positive relationship with the 
counselor who was trying to help him work through his PTSD 
symptoms.  He indicated that he had had some undesirable side 
effects from taking Prozac and was wary of taking another 
antidepressant for the same reason.  It was reported that he 
had never been psychiatrically hospitalized, had never 
attempted suicide and did not abuse alcohol or drugs. 

On mental status examination, it was observed that the 
appellant's appearance, attitude and behavior were within 
normal limits  Attire was casual, neat and appropriate.  
Hygiene was good.  All questions were answered appropriately.  
He made good eye contact and sensorium was intact.  Speech 
was noted to be somewhat shaky during the examination due to 
apparent distress and anxiety.  Word-finding difficulty was 
noted at times.  It was found otherwise that speech was 
generally relevant, coherent and goal-directed.  There was no 
evidence of hallucinations or delusions, specific obsessions, 
compulsions phobias or ritualistic behaviors.  It was noted 
that the veteran was prone to experiencing preoccupations 
regarding Vietnam War themes with increasing frequency of 
late.  He was oriented but had some problems with 
concentration skills which were felt to most likely be 
secondary to distress.  Short-term memory presented as 
adequate.  Mood was anxious and distressed.  Affect was 
constricted.  It was reported that he presented as capable of 
expressing affect appropriately in social situations.  His 
overall insight and judgment regarding his PTSD symptoms were 
felt to be good and impulse control was good.  

It was the examiner's opinion that results of the current 
evaluation strongly indicated that the veteran's PTSD 
symptoms had significantly worsened and increased in severity 
since he was examined in April 2000.  It was felt that his 
mild symptoms had progressed to a moderate, and at times 
severe extent, which had resulted in increased impairment in 
social and occupational functioning.  It was opined that his 
symptoms had increased his level of avoidance behaviors 
leading to some increase in social isolation.  It was found 
that while he was prone to depression and feelings of 
inadequacy secondary to PTSD symptoms, there was no evidence 
of a major mood disturbance.  No antisocial tendencies were 
noted and he was not prone to cause behavioral disturbance in 
the community.  An Axis I diagnosis of PTSD, chronic, 
currently moderate and occasionally severe symptoms, was 
rendered.  A current GAF score of 50 was provided.  Continued 
counseling, psychiatric intervention and medication 
management were recommended.  It was noted that the appellant 
was motivated to get better.

Following this examination, the 30 percent rating was 
assigned.  It was made effective for the entire appeal 
period.

Legal analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by symptoms which include complaints 
of nervousness, sleep disturbance, irritation, depression, 
hypervigilance, nightmares flashbacks and intrusive thought 
of his wartime experiences, and emotional withdrawal, as well 
as apparent social isolation.  The Board points out in this 
instance that when it was clinically determined that there 
were continuing and worsening symptoms in this regard, the 
appellant's disability rating was appropriately increased to 
30 percent in October 2001 on account of increased 
symptomatology.  

The Board finds, however, that despite such evidence it has 
been shown that the veteran's overall functioning appears to 
remain substantially intact.  Judgment and insight have been 
found to be good, and no other cognitive dysfunction has been 
indicated.  Significantly, it is shown that he has maintained 
his full-time job and no interpersonal problems within that 
environment have been indicated.  In this capacity, the 
veteran might be expected to deal with a number of people on 
a daily basis, and he has reported no problems with co-
workers or his superiors.  He appears to have little or no 
social and/or recreational pursuits, but does indicate that 
he has some friends, if not many.  He is shown to have had a 
long-term marriage before his separation and gets along well 
with children and to some extent, his ex wife.  He continues 
in counseling but there is no history of psychiatric 
hospitalization.  The Board thus finds that overall, there 
does not appear to be any substantial disturbance of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
appellant's most recent GAF score of 50, in conjunction with 
his constellation of symptomatology, attests to no more than 
moderate impairment of social and occupational functioning on 
the whole.  His PTSD symptomatology was determined to be 
moderate on most recent VA psychiatric examination in June 
2001, although it was noted that there were occasional severe 
symptoms.  The appellant is clearly shown to remain 
employable. 

The Board finds in this instance that while there is evidence 
of nervousness, depression and sleep impairment, there are no 
indications or symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks, 
difficulty in understanding complex commands, impaired 
judgment or impaired abstract thinking shown on examination 
or elsewhere in the record which would more nearly comport 
with a 50 percent rating in this regard.  In this case, the 
Board finds that a 30 percent disability rating contemplates 
any and all PTSD symptomatology now indicated under the 
rating requirements.  Further, while it is shown that he gets 
regular psychiatric treatment, it has not been demonstrated 
that he is substantially unable to perform his job duties to 
any major extent.  Thus, there is no basis for assignment of 
a higher rating during the course of the appeal period.  See 
Fenderson.  An increased rating for PTSD must therefore be 
denied.  

2.  Increased rating for shell fragment wound residual scar 
of the left upper arm.

The veteran's left upper arm disability is rated 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 which 
provides that scars may be evaluated 10 percent disabling 
where the scaring is tender and painful on objective 
demonstration.  The assigned rating at issue is based on 
scarring, which most recently has been noted to be tender.

Other diagnostic codes under 38 C.F.R. § 4.118 which may be 
applicable to this issue are Diagnostic Code 7805 which 
provides that a rating may be assigned for limitation of 
function caused by the scars.  A 10 percent rating is for 
assignment under Diagnostic Code 7803 which holds that 
superficial poorly nourished scars with repeated ulceration 
warrant a compensable rating.  Id.  

Ratings could also be based on muscle injury.  As will be 
discussed in the analysis section below, significant muscle 
damage warranting a compensable rating has not been shown.

Service medical records reveal a missile injury to the left 
forearm.  There was no bony fracture.  There was debridement 
and suturing.  Subsequently there was an infection that 
required additional care.  When examined in December 1972, 
the residual scarring was described.  It was noted that the 
fragment has ripped across the skin with only a small 
fragment lodged in the soft tissues.  There was good muscle 
strength and tone, and a full range of motion of all joints.

When examined in early 1975, there was a full range of 
motion.  Again the scar was described.  It was not tender or 
adherent.  Reportedly 6 months earlier, a small fragment had 
been removed from the wound.

The veteran was afforded VA examination of his left upper arm 
in April 2000 and provided history to the effect that he had 
sustained a shrapnel wound to that area in February 1972 as 
the result of being injured by enemy artillery and rocket 
fire.  He related that the site had subsequently become 
infected necessitating antibiotic therapy.  He said that 
after being sent back to the United States, he received 
physical therapy for six weeks.  The appellant stated that he 
currently experienced burning and discomfort in the affected 
area upon strenuous activity.  He also complained of slight 
numbness in the back of the left hand and loss of strength.  
(As noted, this has been the subject of a separate 
compensable rating that is not at issue in this appeal.)

Upon physical examination, the veteran was observed to have a 
five by three-centimeter depressed, nontender oval graft 
site.  There was moderate underlying tissue loss.  It was 
reported that there were about 15.5-centimeter flat, white 
linear scars around the border of the graft site which was 
barely visible .  The scar on the upper left arm was 
moderately disfiguring.  Circumference of the left upper arm 
was 28 centimeters as compared to 30 on the right.  

The veteran's left arm was most recently evaluated for 
compensation and pension purposes in March 2001.  The veteran 
reiterated complaints of burning and numbness in the back of 
the left hand as well as loss of strength.  Upon physical 
examination, the scar was observed to be completely healed 
with some adherence to the underlying tissue, but without 
ulceration, or breakdown of the skin.  There was a loss of 
subcutaneous fat and the area was slightly depressed.  The 
scar was the same color as the surrounding skin and was 
reported to be moderately disfiguring.  It was somewhat 
tender and texture was of a typical scar appearance.  There 
was no edema, inflammation or keloid formation.  Muscle 
strength was 5/5 and equal bilaterally in the arms, hands and 
with grip.  It was reported that sensation was good in the 
fingers and hand.  The left arm was determined to be 0.5 
centimeters shorter than the same area in the right arm.  It 
was reported that there was no joint involvement and no 
difference in range of motion between the right and left 
arms.  No tendon damage or loss of muscle function was found.

The veteran indicated that he had not sought treatment for 
left upper extremity complaints.  He related that his biggest 
problem in this regard was left arm fatigue and a burning 
sensation under the scar site and also on the dorsum of the 
left hand when he lifted heavy objects.  He said that the 
pain would last for his entire shift and that he had to have 
help with his work duties.  The veteran stated that this 
occurred almost every day.  He stated that the symptoms were 
alleviated by taking pressure off and resting the left arm.  
It was the examiner's opinion that the fragment wound 
residuals rendered him less able of performing his duties on 
a consistent basis.  Assessments of scar, left arm, unchanged 
from examination one year ago, and paresthesia, left hand, 
likely related to original injury, were rendered. 

Legal analysis

The clinical evidence indicates that residuals of fragment 
wound of the left upper arm are manifested by scarring, and 
some tenderness has been elicited for which a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 is currently in effect.  However, the 
clinical evidence does not indicate that there is joint 
involvement.  Thus, appellant does not have limitation of 
function of the left upper extremity on account of the scar.  
While it has been described as moderately disfiguring, it 
must be pointed out that the scar does not affect the head, 
face or neck such that the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 apply.  The Board thus finds that 
current 10 percent disability contemplates any and all 
residual disability associated with the service-connected 
shell fragment wound residuals.  In the absence of a finding 
that the left upper arm wound scar produces demonstrable 
limitation of left arm function, an evaluation in excess of 
10 percent for this service-connected disability is not 
warranted under any of the potentially applicable rating 
criteria. 

Consideration has been given to whether a separate 
compensable rating could be assigned for muscle injury.  The 
provisions of 38 C.F.R. § 4.55 and § 4.56 have been 
considered in this evaluation.  Also for consideration is 
38 C.F.R. § 4.73 and the subsequent Diagnostic Codes.  It is 
concluded that the description of the original injury, the 
findings immediately post-service, and the most recent 
findings do not reveal signs of such muscle damage as to 
warrant a compensable rating.  It has been reported that 
there is good muscle strength and a full range of motion.  
Moreover, the initial injury was described as causing a 
ripping of the soft tissue, apparently without deep 
penetration.  In addition, there is no bony involvement.  
Thus, it is concluded that the indicia for a compensable 
rating based on muscle damage are not present in this case.

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2001) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board finds that a preponderance of 
the evidence is against a grant of the benefits sought on 
appeal.


ORDER

An increased rating for residuals of shell fragment wound of 
the left upper arm, manifested by residual scarring, is 
denied.  

An initial rating in excess of 30 percent for PTSD is denied 
for the entire period at issue.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

